DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 08/04/2021 have been entered, considered, and an action on the merits follows.
Previous drawing, specification, and claim objections are hereby withdrawn due to the amended disclosure and claims. New claim and specification objections are addressed in the Office Action below.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims, except for claims 1 and 7 rejections, which are maintained in the Office Action below. Additionally, new issues under 35 U.S.C. 112(b) due to the amendments are also addressed in the Office Action below.
Applicant’s arguments regarding claim 6, found on page 15, first paragraph of the Remarks, have been considered but are not persuasive. The Applicant states that the prior art does not disclose the “set of identical, evenly radially spaced orifices” of the press head as claimed in claim 6. The examiner respectfully disagrees, and states that claim 6 was previously rejected under 35 U.S.C. 103, where the primary reference, Dirk (DE 19608379 A1) does not disclose the claimed orifices, however, teaching reference Hewitt et al. (US 2017017447 A1) teaches an identical set of orifices found on a proximal face of the press head (figures 4 and 5, i.e. a set of four orifices found on the planar face of the press head (14)). While Hewitt et al. does not explicitly annotate and discuss the purpose of said orifices, however, it is well known in the art of assembling threaded cylindrical bodies that such orifices are used to rotate 
Applicant’s arguments regarding amended claim 1, found on page 15, second paragraph of the Remarks, have been considered but are not persuasive. The Applicant states that the prior art does not disclose a head collar as claimed in claim 1. The examiner respectfully disagrees, and states that Dirk does disclose a head collar (figure 1 as annotated below) similar to the Applicant’s claimed press head assembly.

    PNG
    media_image1.png
    726
    783
    media_image1.png
    Greyscale

Annotated Figure 1 of Dirk

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0053 should be amended to address the vacant space between lines 5 and 6.
Paragraph 0061 should be amended to remove the recitation “FIG” found at the end of the paragraph.
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:
Claim 1, “wherein said knifed distal end face have a set of evenly radially spaced” should read --wherein said knifed distal end face having a set of evenly radially spaced-- for consistency.
Claim 1, “a locking slot 21” should read --a locking slot-- by removing the reference character “21”.
Claim 5, the second period “.” located on line 5 of the claim should be deleted.
Claim 7, “wherein said circular lock ring has a set of slots” should read --wherein said circular lock ring having a set of slots-- for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 1 sets forth “a concave, knifed distal end face” having alternating linear troughs and bars. The metes and bounds of the term “knifed” is unclear, i.e. having sharp edges (the claim does not clarify what structure of the concave end face provides said “knifed” feature), or referring to a manufacturing process of the end face including cutting of material (i.e. a concave shape cut out of a distal end face).
Claim 1 recites “a hollow cylindrical head collar having a distal end and a proximal end” and later recites “said proximal end having a set of internal threads” and “said distal end having a set of internal threads”. Regarding recitations “said proximal end” and “said distal end”, it is unclear if said recitations are referring to the ends of the head collar, or the previously set forth distal and proximal ends of the cylindrical body. During examination, said recitations are interpreted as --said proximal end of the head collar having a set of internal threads-- and --said distal end of the head collar having a set of internal threads--.
Claim 1, “the external threads” formed on a transfer housing lacks antecedent basis.
Claim 4, “said proximal region” lacks antecedent basis.
Claim 7 recites “said circular lock ring has a set of slots cut through an exterior periphery circular ring configuration.” Regarding recitation “an exterior periphery circular ring configuration”, it is unclear if said recitation is meant to simply recite --an exterior periphery of the circular lock ring-- or it is meant to set forth a different structural configuration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dirk (DE 19608379 A1) in view of Ivan (RO 109441 B1), Anderson (US 1871833 A), and McComb et al. (hereinafter McComb; US 4097213 A).
Regarding claim 1, Dirk discloses a press head assembly (figure 1 as annotated below) for operational engagement with an expeller (6) of a tunable seed oil press comprising:

said end face having a concavity to match a convexity of a proximal end of said expeller (figure 1, i.e. the distal end (14) of the press head (4) is cut into a concave shape that substantially matches a convex end of the expeller (6); paragraph 0022, lines 222-225, i.e. a concave end face), wherein said distal end face having concave linear bars and concave liner troughs (figure 1 as annotated below, i.e. linear troughs in the form of linear grooves are formed in the concave end face, where the grooves are illustrated as indented lines spaced from the concave end face (14), where the indented lines substantially follow the curvature of the concave end face (14) but with a greater departure angle compared to the departure angle of the end face (14); where the grooves formed on a concave end face inherently form concave linear bars having concave linear edges);
a circular lock ring matingly engaged with the locking region of the press head (figure 1 as annotated below); and
a hollow cylindrical head collar having a distal end and a proximal end (figure 1 as annotated below), said proximal end of the head collar matingly engaged with said locking region of said press head (figure 1 as annotated below), and said distal end of the head collar being sized for the mating engagement with a transfer housing (figure 1 as annotated below)., 
Dirk does not explicitly disclose said mating engagements being threaded connections, where said threaded connections are used to establish and set a head volume between said press head and the expeller.
However, in the same field of endeavor, Ivan teaches a similarly designed screw press (figure 3), where the screw press components are matingly engaged using threaded connections, specifically a locking region of a press head (13) having external threads that engage internal threads of a head collar (12) and a lock ring (15) (figure 3; attached translation: column 2, lines 25-29, i.e. screw press components are fastened by threads), wherein distal end, internal threads of the head collar (12) engage with external threads of a transfer housing (11) (figure 3; column 6, i.e. “body (11) being joined by thread with body… (12)”), and wherein said threaded connections are used to establish and set a head volume between said press head (13) and an expeller (16) (figure 3; column 4, i.e. “The crushing space is adjusted through the crushing of the crushing body 13 of the body of the gates 12 and its locking optimal position, by means of nut 15”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the components, including the press head, lock ring, and head collar of Dirk to have threaded connections as taught by Ivan, in order to matingly engage different components of the screw press together (column 2, lines 25-29).
Dirk discloses said distal end face of the press head having at least two concave linear troughs and bars, but Dirk does not explicitly disclose said troughs and bars being alternating identical, and said concave linear edges of the bars having sharp edges. However, in the same Anderson teaches a press head (figures 6) comprising grooves formed by a set of evenly radially spaced, alternating identical twenty-four linear bars (18) and accompanying linear troughs (19), where said linear bars (18) having sharp linear edges in the form of sharp 90° angles.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the concave linear troughs and bars of Dirk to be twenty-four linear bars that are evenly radially spaced with accompanying linear troughs as taught by Anderson, because applying a known technique to a known device to yield predictable results involves only routine skill in the art, namely press heads having multiple grooves with sharp corners to facilitate the compaction and removal of the workpiece from a screw press. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Dirk also discloses the head collar (figure 1 as annotated below), but Dirk does not disclose said head collar having a locking slot formed therethrough. However, in the same field of endeavor, McComb teaches a screw press (figure 4) comprising a head collar (140), wherein said head collar (140) having slots (160) in the form of apertures through a circumferential exterior surface of said collar, the slots (160) used to receive handles (162) to allow for the threaded adjustment of the head collar and other components of the screw press (column 7, lines 34-37). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the head collar of Dirk to include the slots as taught by McComb, in order to rotate said head collar with the use of handles (column 7, lines 10-12 and 34-37).

    PNG
    media_image2.png
    619
    622
    media_image2.png
    Greyscale

Annotated Figure 1 of Dirk

Regarding claim 2, the combination of Dirk, Ivan, Anderson, and McComb teaches wherein said sharp concave linear edges of said linear bars are defined by a 90° angle with respect to walls of said concave linear troughs (Dirk: paragraph 0022, lines 222-225, i.e. the end face of the press head is concave, which equates to top surfaces of said linear bars being concave; Anderson: figure 5, i.e. the groove walls form sharp 90° corners with respect to the top face).

Regarding claim 3, Dirk further discloses wherein said press head (figure 1, element 4) has a central through bore (17) having a distal end and a proximal end, said central through bore having an internal diameter that increases in two regions from said distal end to said proximal end of said through bore (figure 1, i.e. the central bore (17) has two internal steps resulting in internal diameter increases from the distal end to the proximal end, said stepped structure configured to accept a thorn housing (16)).

Regarding claim 4, the combination of Dirk, Ivan, Anderson, and McComb further teaches wherein said press head has an internal thread formed a proximal region to engage an external thread of a thorn housing (Dirk: figure 1; Ivan: figure 3).

Regarding claim 8, the combination of Dirk, Ivan, Anderson, and McComb further teaches wherein the number of concave linear bars is 10 (Dirk as modified by Anderson, i.e. there are a total of twenty-four bars, which comprises ten bars).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk in view of Ivan, Anderson, McComb, and Kim (KR 20190000668 U).
Regarding claim 5, the combination of Dirk, Ivan, Anderson, and McComb teaches slots in the form of grooves formed on a planar proximal face of the press head (Dirk: figure 1 as annotated above). The combination does not explicitly disclose said slots being a set of identical, evenly radially spaced. However, in the same field of endeavor, Kim teaches a threaded cylindrical body (figure 1, element 10, i.e. a cylindrical nut having internal threads) having evenly radially spaced slots (9) that are used to engage a lock key (20) to facilitate the rotation of said cylindrical body (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the press head proximal face grooves of Dirk to be evenly radially spaced apart to form evenly spaced lugs as taught by Kim, in order to facilitate the rotation of the cylindrical body (figure 3).

Regarding claim 7.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk in view of Ivan, Anderson, McComb, Kim, and Hewitt et al. (hereinafter Hewitt; US 20170107447 A1).
Regarding claim 6, the combination of Dirk, Ivan, Anderson, McComb, and Kim teaches slots formed on a planar proximal face of the press head (Dirk: figure 1 as annotated above). The combination does not teach the proximal face having a set of identical, evenly radially spaced locking orifices. However, in the same field of endeavor, Hewitt teaches a press head (figures 4, 5, and 8, element 14) comprising a proximal face having a set of four identical, evenly radially spaced orifices (figures 4 and 5, i.e. the proximal face of the press head (4) has four evenly spaced orifices).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the press head proximal face having the grooves of Dirk to also include the four identical, evenly radially spaced orifices as taught by Hewitt, because combining known prior art elements according to known methods to yield predictable results involves only routine skill in the art, namely threaded components having multiple actuation means to increase compatibility with different tools. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725